Title: From George Washington to John Price Posey, 7 August 1782
From: Washington, George
To: Posey, John Price


                  
                     Sir,
                     Head Qrs Newburgh 7th Augt 1782
                  
                  With a mixture of surprize, concern, & even horror; have I heard of your treatment of the deceased Mr Custis; in the abuse, & misapplication of the Estate which he had committed—with much confidence I am sure, & I believe personal regard to your management.
                  If what I have heard, or the half of it be true, you must not only be lost to the feelings of virtue, honor & common honesty—but you must have suffered an unwarrantable thirst of gain to lead you into errors which are so pregnant with folly & indiscretion, as to render you a mark for every mans arrow to level at.  Can you suppose Sir, that a Manager, can dissipate his Employers Estate with impunity?  That there are not Laws in every free Country by which Justice is to be obtained?  or, that the Heirs of Mr Custis will not find friends who will pursue you, to the end of the Earth in order to come at it?  If you do, you are proceeding upon exceedingly mistaken principles.  but, for a moment only let us suppose that you have taken the advantage of an unsuspecting friend—for such I am sure Mr Custis was to you.  &, that you have acted so covertly, as to elude the Law; do you believe that in the hours of cool reflection—in the moment perhaps, when you shall find that ill gotten pelf can no longer avail you; that your conscience will not smite you severely for such complicated inequity as arises not only from acts of injustice, but the horrors of ingratitude; in abusing the confidence of a man who supposed you incapable of deceiving him, who was willing, & I believe did, in a great degree, commit his whole property to your care?
                  But this by the by, I do not mean to put this matter upon the footing of Conscience.  Conscience, must have been kicked out of doors before you could have proceeded to the length of selling another Mans Negros for your own emolument and this too after having applyed the greatest part, or the whole of the profits of his Estate to your own benefit.  Conscience again seldom Comes to a Mans aid while he is in the zenith of health, & revelling in pomp & luxury upon ill gotten spoils—it is generally the last act of his life & comes too late to be of much service to others here, or to himself hereafter.  But Sir, the footing I expect to see you put this matter upon, is, to settle without delay, such Accts with the Administrator of Mr Custis’s Estate, whose duty it is to have it done, as you can support by authentic vouchers.  That you will show by what authority you have sold any of his Negros, & to what purposes the money has been applied.  & lastly, what Crops you have made what Stocks you have raisd and how they have been disposed of.  A settlement of this kind, altho’ it should appear by it that you have applied the greatest part, or even the whole of the money arising fm the sales of them to your own purposes, will be the next best thing to never having committed the wrong—How far Mr Dandridge, as an Administrator, may chuse to push matters, I cannot undertake (never having heard from him on the subject) to say.  but this you may rely on, that this affair shall be most critically investigated, & probed to the bottom; let the trouble & cost of doing it be what it may—as a Man therefore who wishes for your own sake as well as that of an injurd family to see you act properly, I advise, & warn you of the consequences of a contrary conduct being Sir Yr Most Hble Servt
                  
                     Go: Washington
                  
               